Citation Nr: 0825811	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-33 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for plantar fasciitis 
of the right foot, to include as secondary to service-
connected low back disability.  

2.  Entitlement to service connection for disability claimed 
as high cholesterol, to include as secondary to service-
connected low back disability.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to 
December 1982.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2005 RO rating decision, issued in March 
2005, in which the RO denied entitlement to service 
connection for plantar fasciitis of the right foot and high 
cholesterol, to include as secondary to the veteran's 
service-connected low back disability.  A notice of 
disagreement (NOD) was received in May 2005, for which the RO 
issued an August 2006 statement of the case (SOC).  The 
veteran's perfected substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) was received in October 
2006.  

As a preliminary matter, in consideration of language used in 
the April 2004 claim for service connection, where the 
veteran clearly requested service connection for plantar 
fasciitis and high cholesterol as a direct result of his back 
injury, the Board has recharacterized the appeal as 
encompassing the two claims set forth on the title page.  

Additionally, the Board notes that the October 2006 VA Form 9 
indicated that the initial claim of April 2004 requested 
service connection for plantar fasciitis of both feet. There 
is no indication in the record that the claim of service 
connection for plantar fasciitis of the left foot, claimed as 
secondary to service-connected low back disability, has yet 
been addressed; hence, it is referred to the RO for 
appropriate action.   


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.  

2.  Plantar fasciitis of the right foot was not shown in 
service or for many years thereafter, there is no competent 
evidence or opinion relating plantar fasciitis to service; 
nor is there any medical evidence showing a medical 
relationship between plantar fasciitis of the right foot and 
the veteran's service-connected low back disability.  

3.  The veteran has been diagnosed with hyperlipidemia, which 
is a laboratory test result that is not, in and of itself, a 
disability for VA compensation purposes; there is no 
competent evidence of disability associated with 
hyperlipidemia.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for plantar fasciitis 
of the right foot are not met; plantar fasciitis is not 
proximately due to a service-connected low back disorder.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2007).  

2.  Elevated cholesterol is not a disease entity for purposes 
of VA compensation.   38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended, at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. 
§ 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b) (1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case the RO).  
Id.; Pelegrini v. Principi, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.  

In connection with the claim of service connection for 
disability claimed as high cholesterol, to include as 
secondary to service-connected low back disability on appeal, 
the appellant and his representative have been notified of 
the reasons for the denial of the claim, and have been 
afforded the opportunity to present evidence and argument 
with respect to the claim.  The Board finds that these 
actions are sufficient to satisfy any duties to notify and 
assist owed the appellant. As will be explained below, the 
claim lacks legal merit. As the law, and not the facts, is 
dispositive of the claim, the duties to notify and assist 
imposed by the VCAA are not applicable. See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. 
Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of 
the VCAA have no effect on an appeal where the law, and not 
the underlying facts or development of the facts are 
dispositive in a matter).  

Pertaining to the veteran's service-connection claim for 
plantar fasciitis of the right foot, to include as secondary 
to his low back disability, a December 2004 RO pre-rating 
letter provided notice to the appellant regarding what 
information and evidence was needed to substantiate the claim 
for service connection, as well as what information and 
evidence must be submitted by the appellant, what information 
and evidence would be obtained by VA, and the need for the 
appellant to advise VA of and to submit any further evidence 
that is relevant to the claims.  Clearly, this notice meets 
the VCAA's timing requirements.  

While the RO has not informed the appellant how disability 
ratings and effective dates are assigned and the type of 
evidence that impacts those determinations, consistent with 
Dingess/Hartman, this omission is not shown to prejudice the 
veteran.  Since the Board's decision herein denies the 
veteran's claims, no other disability rating or effective 
date is being, or is to be, assigned.  Accordingly, there is 
no possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.  

The record reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records and post-service treatment records.  

Moreover, no further development to create any additional 
evidence for consideration in connection with the claim being 
decided is warranted.  As explained in more detail below, the 
claims for service connection are being denied because there 
is no medical evidence whatsoever that the veteran either 
currently has the claimed disabilities or the claimed 
disorders are not disabilities for VA compensation purposes.  
As the current record does not reflect even a prima facie 
claim for service connection, there is no requirement for VA 
to arrange for a medical examination and/or to obtain a 
medical opinion in connection with any claim being denied.  
See 38 U.S.C.A. § 5103A (d); Wells v. Principi, 326 F. 3d. 
1381, 1384 (Fed. Cir. 2003).  See also Duenas v. Principi, 18 
Vet. App. 512 (2004) (per curium). 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notice of the RO, the 
appellant has been notified and made aware of the evidence 
needed to substantiate his claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters being decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).   See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Service Connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  Such a determination requires a finding 
of current disability that is related to an injury or disease 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disease first diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

Service connection is also warranted for a disability which 
is aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a) 
(2007).  See also 38 U.S.C.A. § 1154 (West 2002).  

After a full review of the record, including the medical 
evidence and statements made by the veteran, the Board also 
finds that service connection for plantar fasciitis of the 
right foot and for disability claimed as high cholesterol, 
each, is not warranted, for the reasons given below.  


A.  Plantar Fasciitis of the Right Foot

The veteran asserts that his claimed plantar fasciitis of the 
right foot is secondarily related to his service-connected 
low back disorder.  He specifically contends that his low 
back pain limits his physical activity, contributing to his 
substantial weight gain, which generates foot pain.  

While the veteran has specifically asserted his entitlement 
to secondary service connection, to give the veteran every 
consideration in connection with the claim, the Board will, 
as the RO has done, consider the claim in light of the legal 
authority governing direct and secondary service connection.  

However, after a full review of the record, the Board finds 
no persuasive medical evidence of a nexus between plantar 
fasciitis of the right foot and service, nor between plantar 
fasciitis of the right foot and a service-connected low back 
disorder.  While the veteran has been diagnosed with plantar 
fasciitis in the past, his service records are negative for 
complaints or treatment for plantar fasciitis; there is no 
medical evidence or opinion of a medical nexus between 
plantar fasciitis of the right foot and the veteran's 
military service; and there is no medical evidence or opinion 
of a medical nexus between plantar fasciitis and the service-
connected low back disorder.  

Of related importance, service connection for a low back 
condition was granted in a July 1983 RO rating decision and a 
10 percent evaluation was assigned, effective December 4, 
1982.  In April 2004, a claim for service connection for 
plantar fasciitis and high cholesterol, claimed as secondary 
to service-connected low back disability, was filed.  

Review of the veteran's service records is negative for 
complaints, diagnosis or treatment of plantar fasciitis of 
the right foot. The veteran expressed no complaints at the 
time of separation from service with regard to his feet and 
clinical evaluation at that time was normal.  

A February 1994 VA treatment record indicates a history of 
chronic pain in the low back radiating down the right leg for 
the past 12 years.  However, an April VA treatment record, of 
the same year, indicated the veteran's extremities and joints 
were normal.  

In June 1998, the veteran was afforded a VA orthopedic 
examination and reported an occupational history of counter 
work at the post office, without any work-related injuries.  
The veteran described caution with respect to his activities, 
and denied any other injuries.  A review of systems reflected 
normal Achilles leg reflexes, and free motions of the lower 
extremities.  During the examination his stance and gait were 
tested.  The examiner noted the veteran's walk was even, 
steady, and heel-to-toe; no apparent limp was present; and 
the veteran walked well on the tiptoes and heels.  

In January 1999, a VA treatment record reflected a diagnosis 
of plantar fasciitis of the right foot for which the veteran 
was administered a steroid injection.  In a March 2000 VA 
clinic note, the veteran requested Motrin for his foot pain.  
October 2000 and February 2002 VA primary ambulatory care 
notes also reflect an assessment of plantar fasciitis.  

A September 2003 VA podiatry consult, the veteran reported 
treatment for fasciitis in the feet in the past several years 
and indicated that the pain has gone away.  The examiner 
opined that, now with another pain, he may have the onset of 
arthritis.  The veteran described pain in his feet that turns 
into a burn, and reported that the use of medication and 
orthopedic shoes help with his pain.  The examiner assessed 
the veteran with foot pain and prescribed Motrin.  

Although the competent medical evidence of record, including 
the aforementioned VA treatment records, dated in January 
1999, October 2000, and February 2002, reflect assessments of 
plantar fasciitis, the September 2003 VA podiatry clinic 
examiner only diagnosed the veteran with foot pain, and pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not constitute a disability for which 
service connection can be granted.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Upon review, the 
medical evidence does not suggest that there is a correlation 
between the findings of plantar fasciitis and the veteran's 
service-connected low back disorder.  See Allen v. Brown, 7 
Vet. App. 439, 449 (1995).  

In short, none of the medical evidence of record in any way 
relates the veteran's plantar fasciitis of the right foot to 
his service-connected low back disability or to service 
directly, and neither he nor his representative has presented 
or identified existing evidence that would, in fact, support 
the claim.  Without medical evidence of such a nexus, there 
is simply no basis on which to grant the claim; hence, the 
appeal as to this matter must be denied.  

Finally, in addition to the medical evidence, the Board has 
considered the assertions advanced by the veteran and by his 
representative, on his behalf.  However, questions of medical 
diagnosis and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As laypersons without the appropriate medical 
training or expertise, neither is competent to render a 
probative (persuasive) opinion on a medical matter.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, lay assertions as to either the 
nature or etiology of the veteran's right foot complaints 
have no probative value.  

For all the foregoing reasons, the veteran's claim for 
service connection for plantar fasciitis of the right foot 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent evidence supports any of 
the claims herein decided, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


III.  High Cholesterol

The veteran asserts his current high cholesterol diagnosis, 
evidenced by VA treatment notes dated from April 1994 to the 
present, is directly caused by his service-connected low back 
disability.  He contends that he is unable to exercise due to 
his back disability, which contributed to a substantial 
weight gain and led to his high cholesterol.  

A disability for VA compensation purposes refers to an 
impairment of earning capacity due to a disease or injury, 
rather than to a disease or injury itself.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  By definition, hyperlipidemia 
is a general term for elevated concentrations of any or all 
of the lipids in the plasma, including hypertriglycerides and 
hypercholesterolemia (high cholesterol).  Dorland's 
Illustrated Medical Dictionary 795 (28th ed. 1994).  
Hyperlipidemia is a laboratory test result and not, in and of 
itself, a disability.  See 61 Fed. Reg. at 20,445 (May 7, 
1996).

Moreover, in this case, the finding of high cholesterol is 
not shown to be associated with any disability-much less one 
that was incurred in active service.  As such, there is no 
competent evidence of a current disability upon which to 
predicate a grant of service connection on any basis, and, 
hence, no valid claim for service connection.  See, e.g., 
Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App at 144.  


ORDER

Service connection for plantar fasciitis of the right foot, 
to include as secondary to service-connected low back 
disability, is denied.  

Service connection for disability claimed as high 
cholesterol, to include as secondary to service-connected low 
back disability, is denied.  



______________________________________________
K. J. Alibrando
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


